                     Case 1:20-cr-00317-JAP Document 8 Filed 10/02/20 Page 1 of 1


                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW MEXICO

                                   Before the Honorable GREGORY B. WORMUTH
                                   CRIMINAL CLERK’S MINUTES at Las Cruces
                                                                    Recording
Case Number:        CR 20-317 JP             Date:   10/2/2020                         LCR-SIERRA BLANCA
                                                                    Information:
Clerk:              KRISTIN SOLIS            Type of Hearing:       INITIAL APPEARANCE


Defendant(s):                                        Attorney(s):                                 Appt’d.   Ret’d.

ANTHONY FRAZIER JR.                                  JAMES LANGELL, AFPD STANDING IN                 ☒       ☐
                                                                                                     ☐       ☐
                                                                                                     ☐       ☐
                                                                                                     ☐       ☐
Assistant
                     RACHEL FEUERHAMMER              Interpreter:      N/A
U.S. Attorney:
                                                     Court in
Pretrial Officer:    LAURA GARIBAY                                     9:52 – 9:57 A.M. (5 MIN)
                                                     Session:


☐        Agent sworn telephonically

☒        Court questions Defendant regarding his/her physical and mental condition, DOB

☒        Court advises Defendant of possible penalties and all constitutional rights

☒        ORAL Motion for Detention Hearing by Government

☒        Court grants ☒ Government’s ☐ Defense counsel’s oral motion to continue detention hearing

☒        Set for Arraignment/Detention on 10/7/2020 at 9:00 A.M. (Sierra Blanca courtroom)



☒        Defendant in custody

☐        Conditions of Release continued on Page 2



 ☒       Other: **ALL PARTIES APPEARED VIA ZOOM.
